DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species 2, figures 4-6, claims 1-10, in paper filed on 1/4/22 is acknowledged.  Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Drawings
The drawings are objected to because:
All drawings must be in black and white.  Shaded areas are not acceptable.  Currently, figures 1-6 are the photograph drawings, that has a shaded area, which is not acceptable.  
The new drawings 1-6 are required. Applicant should provide new drawings 1-6, which clearly show the elements and the structures of all the elements.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in figures 2 and 3, the reference character “11” has been used to show different elements.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (US 2018/0183283) in view of Marzano et al. (2020/0203881).
	Regarding claim 1, Lucas discloses an electromagnetic stator comprising:
a stator having a stator core (38); 
a cover (see the drawing below) positioned within the stator core (38); 
a pair of lead wires (see the drawing below), 

a top section (see the drawing below) coupled to the cover (see the drawing below) to define an interior region, 
the top section (see the drawing below) including a pair of protrusions (see the drawing below), 
each protrusion (see the drawing below) having a bore (see the drawing below) extending therethrough; 
a bobbin (36) disposed within the interior region; 
a plurality of coil windings (see the drawing below) wrapped around the bobbin; 

    PNG
    media_image1.png
    325
    386
    media_image1.png
    Greyscale

Lucas does not disclose a pair of hermetic seals, each hermetic seal surrounding a corresponding lead wire within a protrusion bore to hermetically seal the interior region.
Marzano discloses a pin connector comprising: 
the pair of hermetic seals (see par. [0151]), 
each hermetic seal surrounding a corresponding lead wire (18) within a protrusion bore (40) to hermetically seal the interior region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hermetic seal as taught by Marzano with Lucas’s device for the purpose of having a completely airtight device and other external contaminants. 
Regarding claim 2, Lucas does not disclose: each of the pair of hermetic seals is formed from one of ceramic or glass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the braze materials 46a and 46b hermetic seal as teach by Marzano to glass or ceramics for the purpose of protecting the device from heat and water, and for chemical resistance.  Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 5, Lucas and Marzano do not disclose the cover is formed from stainless steel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cover as taught by Lucas from the stainless steel for the purpose of preventing corrosion. Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 6, Lucas discloses:
the cover includes an inner wall, an outer wall and a bottom wall extending between the inner wall and the outer wall see the drawing below.
[AltContent: textbox (Bottom wall)][AltContent: textbox (Cover )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner wall)][AltContent: textbox (Outer wall)][AltContent: arrow][AltContent: textbox (Top section)][AltContent: arrow][AltContent: textbox (Protrusions)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Protrusion bore )][AltContent: arrow][AltContent: textbox (Lead wire)]			
    PNG
    media_image2.png
    314
    191
    media_image2.png
    Greyscale

Regarding claim 7:
Although Lucas does not explicitly disclose that the top section is welded to a distal end of the inner wall of the cover and a distal end of the outer wall of the cover.  However, paras. [0004] – [0007] and [021-023] disclose the welding edges 26-39.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the welding method as taught by Lucas to weld the top section to the distal end of the inner wall for the purpose of strongly securing the parts together.
Also, it is understood that “welding” is a method of forming a connection between two structures. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (US 2018/0183283) and Marzano et al. (2020/0203881) in view of M. B. Mallett et al. (US 3,314,030).
Regarding claim 3, Lucas and Marzano do not disclose a pair of grommets, each grommet surrounding a corresponding lead wire.
Mallett discloses a Direct Electrical Connections comprising:
The pair of grommets 113 and 117,
each grommet surrounding a corresponding lead wire (89b, 91b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the grommets as taught by Mallett with Lucas’s device for the purpose of covering the rough and sharp edges of a hole in metal, and protecting another material as it is passed through this hole.
Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (US 2018/0183283) and Marzano et al. (2020/0203881) in view of Casey (US 4,552,311).
Regarding claim 4, Lucas and Marzano do not disclose the bobbin is formed from a plastic material.
Casey discloses a fuel injection system comprising the bobbin is formed from a plastic material (see par. 19).  

Regarding claim 8, Casey discloses:
an armature (116) positioned below a lower surface of the stator core (124), wherein the armature moves upward when electrical current is passed through the coil windings (146).
Regarding claim 9, Casey discloses:
the bobbin includes an upper wall, a lower wall and a central wall, the coil windings being wrapped around the central wall.
Regarding claim 10, Lucas discloses:
the upper wall of the bobbin (36) includes a pair of hollow extensions, each hollow extension being configured to fit within a corresponding protrusion of the top section, the pair of lead wires extending through the pair of hollow extensions.
[AltContent: textbox (hollow extensions)][AltContent: arrow]
    PNG
    media_image3.png
    321
    387
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    314
    191
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 10, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837